





Exhibit 10.1


warriormetcoallogoa31.jpg [warriormetcoallogoa31.jpg]
 
 
 
 
 
Warrior Met Coal
 
 
16243 Highway 216
 
 
Brookwood, Alabama 35444
 
 
 
 
 
Kelli K. Gant
 
 
 
 
Chief Administrative Officer
 
 
 
 
 
 
 
 
 
kelli.gant@warriormetcoal.com
 
 
 
 
 



June 5, 2019


Phillip C. Monroe
[Home address]




Dear Phil:




On behalf of Warrior Met Coal, Inc., a Delaware corporation (the “Company”), I
am offering you the position of Vice President - Legal of the Company. This
offer of employment is conditioned on your acceptance of the terms and
conditions set forth in this employment letter (this “Letter”), which overrides
anything communicated to you, orally or in writing, regarding your employment
with the Company. Effective as of June 1, 2019 (the “Effective Date”), your
Employment Agreement with the Company, dated March 5, 2018 (the “2018 Employment
Agreement”), is hereby terminated by mutual agreement and is of no further force
or effect, and you hereby waive any and all of your rights under the 2018
Employment Agreement.


Commencing on the Effective Date, you shall serve in a full-time, exempt
employee capacity as Vice President ‑ Legal of the Company, reporting to the
Chief Executive Officer of the Company (the “CEO”). The CEO shall outline your
specific duties, responsibilities and performance expectations. Generally,
during the term of your employment with the Company, excluding any periods of
short-term disability, vacation or sick leave to which you are entitled, you
shall perform your duties faithfully and to the best of your ability and shall
use reasonable best efforts to promote the interests of the Company. In
performing such duties, you shall devote substantially all business time,
attention and effort to the affairs of the Company.


The Company agrees that, during the period in which you are employed by the
Company, you shall receive an annual base salary in an amount equal to two
hundred thousand dollars ($200,000), less all applicable withholdings, which
shall be paid in accordance with the customary payroll practices of the Company
and prorated for partial calendar years of employment (as in effect from time to
time, the “Annual Base Salary”). Additionally, you shall be eligible to receive
an annual bonus (the “Bonus”) with a target amount equal to fifty percent (50%)
of the Annual Base Salary contingent upon the achievement of qualitative and
quantitative performance goals approved by the Board of Directors of the Company
(the “Board”). The Bonus, if any, shall be paid in accordance with the terms of
the applicable bonus plan as in effect from time to time, and shall require that
you be employed with the Company on the date of payment of such Bonus.


The term of your employment shall commence as of the Effective Date and shall
end when terminated by you or the Company. You shall be an employee-at-will,
meaning that either you or the Company may terminate your employment
relationship at any time, for any reason or no reason. Except as expressly set
forth herein or as otherwise required by law, neither party shall have any
further obligation to the other upon the termination of your employment by the
Company.


You shall be entitled to participate in the Company’s standard employee benefit
programs, plans and policies for employees of your level as in effect from time
to time and in which you are eligible to participate, in each case subject to
the applicable terms and conditions of the particular benefit plan or policy
and/or the determination of the Company. You shall be entitled to vacation time
in accordance with the Company’s standard vacation policy as in effect from time
to time. You shall be entitled to receive





--------------------------------------------------------------------------------





reimbursement for all reasonable out-of-pocket expenses incurred by you in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company. You may be entitled to receive
equity awards under any equity incentive compensation plan adopted by the
Company from time to time in which similarly situated employees of the Company
are eligible to participate, in the sole and absolute discretion of the Board or
a committee thereof.


As an employee of the Company and as a condition of your continued employment,
you will be expected to comply with all Company policies and procedures as
adopted from time-to-time, including but not limited to such policies as may be
adopted in the Company’s employee handbook and policies relating to the
Company’s compliance with applicable laws, rules and regulations.


In consideration for the termination of the 2018 Employment Agreement and as an
inducement for your continued employment, the Company hereby agrees to pay you
$300,000, such amount to be paid in substantially equal installments over a
one-year period (in accordance with the Company’s customary payroll practices),
(i) subject to and commencing 30 days following the date of your execution of
this Letter, and (ii) also subject to your execution of a release in a form
reasonably acceptable to the Company covering any matters arising out of or
related to your recruitment, hiring and employment with the Company as well as
any matters arising out of related to the 2018 Employment Agreement and existing
as of the date of your execution of such release, with such release to be
executed by you within the 21-day consideration period provided for in the
release.


This Letter constitutes the entire agreement between the parties and supersedes
all other agreements or understandings, including the Terminated Employment
Agreement. You may not sell, assign or delegate any of your rights or
obligations under this Letter. This Letter may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument, and delivery of an
executed counterpart by fax, pdf or other electronic means shall be equally
effective as delivery of an original, manually executed counterpart of this
Letter.


Notwithstanding anything herein to the contrary, this Letter is intended to be
interpreted and applied so that the payment of the benefits set forth herein
shall be exempt from the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”). In no event may you, directly or
indirectly, designate the calendar year of any payment to be made under this
Letter or otherwise. Notwithstanding anything in this Letter to the contrary,
the Company and its officers, directors, employees or agents make no guarantee
that the terms of this Letter comply with, or are exempt from, the provisions of
Code Section 409A, and none of the foregoing shall have any liability for the
failure of the terms of this Letter, or the administration thereof, to comply
with, or be exempt from, the provisions of Code Section 409A.


If you wish to discuss any aspect of this offer, please feel free to contact me.
Please indicate your acceptance by signing and returning the enclosed copy of
this Letter.
  


Warrior Met Coal, Inc.




By:         /s/ Kelli K. Gant            
Name:     Kelli K. Gant            
Title:     Chief Administrative Officer    






The foregoing terms and conditions are hereby accepted
as of June 5, 2019.




/s/ Phillip C. Monroe                
Phillip C. Monroe







